—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Queens County (Lerner, J.), dated April 15, 1991, which denied their motion pursuant to CPLR 5015 (a) (1) to vacate a judgment entered upon their default.
Ordered that the order is affirmed, with costs.
The court was within its discretion in refusing to grant an adjournment after having previously directed that the case proceed to trial on the assigned date. Thompson, J. P., Rosenblatt, Pizzuto and Santucci, JJ., concur.